COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:      Kendrick L. Miller v. Robert T. Gregg and Kathleen C. Gregg Trust

Appellate case number:    01-19-00658-CV

Trial court case number: 1137461

Trial court:              Co Civil Ct at Law No 3 of Harris County

        Appellee has filed a suggestion of bankruptcy reflecting that Appellant has filed a
petition for relief under Chapter 13 of Title 11, United States Code, in Case 19-35259, in the
United States Bankruptcy Court for the Southern District of Texas. It is ordered that this appeal
is stayed. See 11 U.S.C. § 362(a) (providing filed bankruptcy petition operates as automatic stay
of actions against debtor or debtor’s property). It is further ordered that this appeal is abated,
treated as a closed case, and removed from this Court’s active docket.

        Until the parties notify the Court that the bankruptcy court has lifted the stay and move to
reinstate the case, the Court will take no further action other than to receive and hold any
documents tendered during the period of suspension. See TEX. R. APP. P. 8.2. The parties are
ordered to provide this Court with a status report regarding the bankruptcy within 60 days of this
order.

       Unless a party successfully moves to reinstate this proceeding or sever the proceeding
with respect to the bankrupt party, this appeal will be an inactive case on the Court’s docket. See
TEX. R. APP. P. 8.3.

       The clerk of the court shall remove all pending motions from the Court’s active calendar.
The parties may re-urge any pending motions upon reinstatement of this appeal.

       It is so ORDERED.

Judge’s signature:   ________/s/ Russell Lloyd________________________
                              Acting individually

Date: October 1, 2019______________